Citation Nr: 0323197	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear recurrent 
drainage and residuals of right ruptured eardrum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a January 2003 decision, the Board denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  At that time, the Board undertook additional 
development regarding the matter of entitlement to service 
connection for right ear recurrent drainage and right 
ruptured eardrum, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002). 


FINDINGS OF FACT

1.  A scarred and calcified right eardrum was noted when the 
veteran was examined for pre-induction in February 1953.

2.  The objective and competent medical evidence reflects 
that the veteran's ruptured right eardrum was incurred during 
his period of active military service.

3.  The veteran's scarred and calcified right eardrum with 
recurrent ear drainage increased in severity during his 
period of active military service.

4.  The clear and unmistakable objective and competent 
medical evidence of record demonstrates that the increase in 
severity of the veteran's right ear recurrent drainage was 
not due to the natural progress of the disease.



CONCLUSION OF LAW

The veteran's right ear recurrent drainage was aggravated by 
service and his right ruptured eardrum was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a report of medical history completed in February 1953, 
when the veteran was examined for pre-induction into service, 
he checked "yes" to having had ear trouble and running 
ears.  He was noted to have recurrent drainage in his right 
ear, with the last episode a month earlier, and was 
asymptomatic since.  Upon clinical evaluation that day, the 
report noted that the veteran had a scarred and calcified 
right eardrum, which was not considered disqualifying.  
Recurrent right ear drainage was also noted, and he was found 
qualified for active service.

Service medical records indicate that in May 1953 the veteran 
was seen in the clinic with complaints of right ear throbbing 
pain and was referred to the ear, nose, and throat (ENT) 
clinic.  He was seen again in June 1953 for complaints of 
throbbing ear pain and referred to the ENT clinic.  According 
to a later, June 26, 1953, clinical record, the veteran had 
an ENT consultation during the third week of basic training 
and an old ruptured eardrum was noted.  The veteran was seen 
again in the clinic on July 2, 1953, with a recurrence of 
right ear trouble, at which time there was no active drainage 
noted but antibiotic and nose drops were prescribed.  When 
seen in the clinic a week later, an antibiotic was again 
prescribed.  When he was examined for release from active 
duty in April 1955, an ear disorder was not noted.

Post-service, on a report of medical history completed in May 
1959 at the time of a periodic examination evidently 
performed in conjunction with U.S. Army Reserve service, it 
was noted that the veteran had running ears as a child and 
was "NS" (non-symptomatic).  An examination report 
completed at that time did not describe an ear disorder.

Private medical records, dated from 1973 to 1974, reflect 
that in 1973 the veteran was repeatedly seen for complaints 
of right ear pain and throbbing.  He was hospitalized in 
April 1974, and underwent a right mastoidectomy and right 
tympanoplasty.  According to the hospital records, he had 
been seen several times in the last year with a persistent 
dry, central tympanic membrane perforation, with patent 
Eustachian tube and conductive hearing loss which interfered 
with his work, for which he desired surgical closure.  The 
operation report describes some cells in the periantrum, and 
the retrofacial area was found to be diseased and contained a 
thick cholesterin-like sclera.  The veteran's postoperative 
course was uneventful.  The final diagnosis was chronic 
sclerosing mastoiditis on the right, with normal left mastoid 
region.

Private medical records, dated from 1975 to 1977, indicate 
that the veteran was seen in September 1975 with complaints 
of right ear drainage.  In February 1977, he reported having 
a right earache and drainage.  Acute otitis media and an 
intact graft were noted.

According to a private otolaryngologist's medical records, 
dated from 1982 to 1989, in February 1983 the veteran 
reported that his equilibrium was off, and his right ear was 
draining.  When seen in October 1988, he complained of right 
ear pain for the one week and the diagnosis was otitis 
externa.  In July 1989, the veteran complained of right ear 
drainage for two weeks, and he was again diagnosed with 
otitis externa.

Private treatment records from the veteran's 
otolaryngologist, dated in 1997, reveal that the veteran was 
seen in August to have his ears cleaned, and reported an odor 
from his right ear.  Cerumen was noted in the right ear, and 
otitis externa in that ear was diagnosed.  When seen in 
September 1997, the veteran reported that his right ear hurt 
and itched again.  Poor landmarks in the right ear were 
noted.


In an October 1999 written statement, R.A.D.M., Jr., M.D., 
the veteran's otolaryngologist, said that the veteran had 
been treated for a number of years for ear problems.  
According to the medical specialist, current records 
indicated that in August 1997, the veteran was seen with an 
infection in his right ear and wax in both ears that was 
removed, and antibiotic medications were prescribed.  Dr. 
M.'s partner examined the veteran a month later and noticed 
that the right eardrum had poor landmarks, and was suspicious 
of a possible cholesteatoma in the right ear.  No hearing 
tests were done at those times. 

In another October 1999 written statement, J.V.D.H., M.D., a 
specialist in otology/neurotology, said he treated the 
veteran for otologic care since September 1977 when he 
complained of hearing impairment, more predominant in the 
right ear.  The veteran had noted a progressive loss of 
hearing over a period of seven or eight years and experienced 
drainage from his right ear intermittently since 1974 when he 
underwent a right tympanoplasty in order to reconstruct his 
tympanic membrane.  When examined at the time, Dr. H. 
reported bilateral sensorineural hearing impairment with a 
conductive component in the right ear.  Examination revealed 
a scarred but intact right tympanic membrane.  The right 
tympanic membrane was thickened and his external ear canal 
demonstrated thickened squamous epithelium as a result of 
chronic external otitis.  Dr. H. stated that, since the right 
tympanic membrane was intact and there was no evidence of 
middle ear ossicular necrosis, it was the medical 
specialist's opinion that the thickened tympanic membrane and 
scarring was responsible for his air-bone gap or conductive 
impairment.  Dr. H. reiterated that the veteran's predominant 
hearing impairment was sensorineural in type and not related 
to his tympanic membrane conduction.  Further surgery was not 
indicated, and it was recommended that the veteran be treated 
for his external otitis.

In an October 1999 written statement, the veteran reported 
that, the first time weapons were fired after he entered 
service, he experienced a horrible pain inside his ears and 
requested to be taken off the firing line, but his request 
was denied.  He said he had experienced the same pain when 
the weapons were fired again.  The next day he reported for 
sick call and was examined by physician who prescribed 
medication, but the veteran was not removed from the firing 
line.  The veteran indicated that after another day of 
weapons firing, he felt dizzy and experienced right ear pain.  
He was examined by a doctor who referred him to an ENT 
specialist, who ordered that the veteran should not fire 
weapons or be near any loud noises.  However, it was several 
days before he was reassigned away from loud noises.  Due to 
his military training, he said he suffered ear pain and 
drainage, a punctured eardrum requiring surgery, chronic ear 
infections, equilibrium problems, middle ear damage, and 
deafness.

In a June 2000 written statement the veteran said he was 
transferred to Food Service School in approximately August 
1953 and, thereafter, served as a cook until he was 
discharged from service in April 1955.  He said he never 
again fired weapons, and did not own any weapons after 
service.  

At his February 2002 personal hearing at the RO, the veteran 
testified that he had experienced ear infections as a child 
and started seeing a doctor when he had ear drainage or 
infections.  He said this had continued in service and after 
discharge.  He reported that during service he complained of 
hearing loss and was examined by an ear specialist who 
advised that increased exposure to loud noises caused his 
earaches, hearing loss, and constant ringing.  Thereafter he 
was transferred to Food Service School and arrived in Korea 
in November 1953, where he was exposed to bombing and 
artillery noise.  He reported sustained hearing loss. 

As noted above, in June 2003, the veteran underwent a VA 
examination for ear disease.  According to the examination 
report, the examiner reviewed the medical record "in its 
entirety".  It was noted that the veteran's February 1953 
pre-induction examination report showed a scarred and 
calcified right eardrum.  It was further noted that, in May 
1953, he sought attention in the clinic due to throbbing and 
pain in the right ear.  The veteran recalled that he had 
drainage.  He was seen on June 23, 1953, because of no relief 
from ear pain and throbbing.  A June 26, 1953, record notes 
that the veteran had an ENT consult in the third week of 
basic training, and an old ruptured eardrum was noted.  The 
VA examiner commented that, since the eardrum was intact in 
February and there was an old rupture noted in June, "we can 
infer that the rupture may have occurred at some time from 
May 29, 1953, when he had throbbing and pain in the right ear 
and June 26, 1953, when he was noted to have this rupture."

It was further noted by the examiner that the veteran had 
been seen again on July 2, 1953, with recurrence of right ear 
trouble, but no active drainage was noted, and antibiotic and 
nose drops were prescribed.  On July 15, 1953, the veteran 
was again seen and given an antibiotic.  The VA examiner then 
concluded that the veteran's service medical record "does 
document eardrum rupture and pain and drainage requiring 
antibiotics.  This is evidence of ear infection and 
perforation of the eardrum."  The veteran stated that after 
his discharge from service in 1955 he had suffered many 
episodes of right ear pain and drainage.  In 1974 he 
underwent surgery on the right ear, because of the then 
constant drainage from the right ear plus a fluttering noise 
that never went away.  According to the VA examination 
report, at the time of the 1974 surgery, significant in the 
operative note was the finding of diseased cells in the 
middle ear in the periantrum and retrofacial area.  The 
operator noted thick cholesterin-like material.  The VA 
examiner opined that finding spoke "for the chronicity of 
the disease in the middle ear."  There was no cholesteatoma 
noted, but the eardrum was perforated.  A tympanoplasty was 
performed, and the veteran experienced decreased hearing in 
his right ear since that time.  

The report further notes that the veteran's medical history 
was significant for bilateral hearing loss with a mixed loss 
in the right ear.  In part, this was felt to be due to noise 
exposure with resultant acoustic trauma.  The sensorineural 
component of hearing loss that was described was consistent 
with this.  The veteran also reported a feeling of 
disequilibrium and ringing in the ears.  He frequently 
noticed episodes of disequilibrium without any warning.  
There were times that he suddenly felt tipsy, although he did 
not drink alcohol.  He stated that this sometimes gave him 
balance and gait problems.  He did not notice any pattern in 
the episodes of disequilbrium but said that they occurred 
nearly once a week.


On examination, a regular otoscope and operating microscope 
were used to examine the veteran's ears.  In his right ear, 
immediately evident in the ear canal was a large quantity of 
cerumen that was removed under the operating microscope.  As 
the cerumen was removed, it was noted to have an unpleasant 
odor.  The cerumen was filling the veteran's mastoid bowl 
cavity.  When all the cerumen was removed from his mastoid 
bowl, his tympanic membrane was viewed.  There was marked 
retraction in the attic area and the eardrum was noted to be 
slightly thickened.  It was adherent to the incus.  There was 
an area of scarring in the middle and anterior portions of 
the eardrum.  There was no evidence of cholesteatoma; 
however, the skin of the mastoid bowl was obviously 
irritated, being red and with the cerumen having an 
unpleasant odor.  There was no abnormality of the auricle 
noted.  The external canal was occluded by cerumen initially, 
as noted above.  

Further, it was noted that the veteran was known to have 
bilateral hearing loss with some conductive component on the 
right side as well.  Current active ear disease was confined 
to superficial mastoid bowl infection.  There was no current 
suppuration or effusion in the middle ear.  There was no 
evidence of any aural polyp.  There was abundant evidence of 
long-term middle ear disease with some erosion of the incus 
and adherence of the tympanic membrane to the malleus and the 
eroded incus.  There was no specific vestibular disorder that 
could be currently diagnosed.  There was no Meniere syndrome.  
The VA examiner noted that the complication of the ear 
disease that was present was that the veteran's hearing loss 
in the right ear was a mixed loss and that he required 
lifelong maintenance of the mastoid bowl.  A tympanogram was 
performed.  It revealed a large volume to the ear canal, 
consistent with a previously described mastoidectomy.  After 
the seal was obtained, there was no movement of the eardrum.  
This was repeated and confirmed.  In contrast, a tympanogram 
on the left ear showed good movement of the eardrum with 
slight negative pressure.


The diagnosis was mixed hearing loss, right ear, due to 
middle ear disease.  In the VA medical specialist's opinion, 
it is at least as likely as not that the veteran sustained a 
permanent increase in the severity of this pre-existing 
condition beyond the natural progress of the disease.  The VA 
examiner said this is likely because the veteran's 
perforation occurred after he was inducted.  It was noted 
that the veteran had multiple visits for ear pain and 
drainage.  The findings at surgery in 1974 were described as 
consistent with perforation and infection in the middle ear, 
of longstanding duration.  The tympanogram showing no 
movement of the eardrum was consistent with the visual 
findings of a scarred eardrum adherent to the middle ear 
ossicles. 

II.  Analysis

A.  Veterans Claims Assistance Act

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).




In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be current residual disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Service connection may also be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).




"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2002).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2002).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1)

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 
2003), holding subsection 3.304(b) to be invalid insofar as 
it requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, the Court of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F. 3d. 
1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

In this case, there is clear and unmistakable evidence from 
the examination performed prior to induction in February 1953 
that a scarred and calcified right eardrum pre-existed 
service, as noted both on the veteran's report of medical 
history and on the examination report prepared at the time of 
the pre-induction clinical examination.  Further, the veteran 
testified in 2002 that he began receiving medical treatment 
for his right ear drainage and infections when he was a 
child.

This is highly persuasive evidence of pre-existing 
disability, because it was noted on the veteran's examination 
prior to his entry into military service.  Further, the 
recent VA examiner in June 2003, who reviewed the veteran's 
medical records, concluded that his right ear middle ear 
disease had existed prior to service.  The Board therefore 
finds that the presumption of soundness under the provisions 
of 38 U.S.C.A. § 1111 has been rebutted regarding the 
veteran's complaints of any right ear recurrent drainage.

Where the evidence establishes that an injury or disease pre-
existed service, it will be considered to have been 
aggravated by active service where there is a permanent 
increase in disability during service, unless due to the 
natural progress of the disease.  Although aggravation of a 
pre-existing disease or injury may not be conceded if the 
condition underwent no increase in severity during service, 
per 38 C.F.R. § 3.306(b), it is undisputed in this case that 
the veteran's later diagnosed right ear pain and recurrent 
drainage increased in severity during active service.  Thus, 
the dispositive issue is whether the increase in severity was 
beyond the natural progress of the disease.  In order to 
rebut the presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The opinion of the June 2003 VA examiner, who, as has been 
noted above, reviewed the veteran's in-service and post-
service medical records, indicates that the veteran's right 
ear middle ear disease underwent a permanent increase in the 
severity of his pre-existing condition in service, beyond the 
natural progress of the disease.  However, the VA physician 
also noted that the veteran's perforation occurred after he 
was inducted into service and that he had multiple visits to 
the clinic for ear pain and drainage.  The VA examiner noted 
that the 1974 surgical findings were consistent with 
perforation and infection in the middle ear, of longstanding 
duration.  Nevertheless, it cannot be said that there is 
clear and unmistakable evidence that the increase in severity 
was due to natural progress.  It follows that the presumption 
of aggravation is not rebutted and that, with full 
consideration of the VA doctrine of giving the benefit of the 
doubt to the veteran, the claim for service connection for 
right ear recurrent drainage and right-ruptured eardrum may 
be granted.


ORDER

Service connection for right ear recurrent drainage and 
residuals of right ruptured eardrum is granted.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

